      Case 4:20-cv-00229-DPM Document 5 Filed 06/23/20 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DEMETRIUS FLOWERS                                           PLAINTIFF

v.                      No: 4:20-cv-229-DPM

TIM RYALS, Sheriff; KEVIN NEAL,
Lieutenant; RUSTY PAGE, Sergeant;
ROBERT DOYAL, Corporal;
and REED MILLER, Captain,
Faulkner County Jail                                    DEFENDANTS

                             JUDGMENT
     Flowers' s complaint is dismissed without prejudice.



                                                          v
                                       D .P. Marshall Jr.
                                       United States District Judge
